Citation Nr: 0730836	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  00-24 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss. 

2.	Entitlement to service connection for a left foot 
disability. 

3.	Entitlement to service connection for a left axilla scar. 

4.	Entitlement to service connection for a left wrist scar. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1971 to July 1975 
and also had service in the Reserves from July 1975 to 
December 1995.  

This appeal was remanded in October 2003 for additional 
development.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from a March 2000 RO decision.  

In June 2001, the veteran testified in a hearing at the RO in 
front of a Decision Review Officer.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.

The Board notes that the veteran raised a claim for tinnitus 
in the June 2001 hearing.  This matter has not been developed 
for appellate review and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.	The veteran had acoustic trauma in service; he currently 
has a hearing loss disability; and medical evidence links the 
current disability to in-service noise exposure.  

2.	The service medical records do not document a left foot 
injury or disability and there is no competent medical 
evidence of a nexus between a current left foot disability 
(scar or degenerative joint disease) and service. 

3.  Service medical records do not document a left axilla 
scar or injury to the left axilla; and, there is no competent 
medical evidence linking the veteran's current left axilla 
scar to his active service.

4.  Service medical records refer to a scar of the left 
wrist, which was not recorded at the time of service 
enlistment; and, the post-service medical evidence 
establishes the presence of a current scar of the left wrist.  


CONCLUSIONS OF LAW

1.	Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.	A left foot disability was not caused by an injury that 
was incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.	A left axilla scar was not incurred or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

4.	A left wrist scar was incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
March 2004, November 2004, September 2006 and February 2007.  
Although the enhanced duty to notify provisions under the 
VCAA were not met prior to the initial unfavorable agency of 
original jurisdiction decision on the claim, the Board finds 
that any defects with respect to the timing of the VCAA 
notice requirements were harmless errors in this case.  The 
claim was readjudicated subsequent to the VCAA notices in May 
2007 by the RO, which included a discussion of the facts of 
the claim, pertinent laws and regulations, notification of 
the bases of the decision, and a summary of the evidence 
considered to reach the decision.  Furthermore, the veteran 
has been provided with every opportunity to submit evidence 
and arguments in support of his claim, to respond to VA 
notices, and to participate effectively in the processing of 
the claim.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Additionally, in a service-connection claim, as is this case, 
VA is required to include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In the May 2007 supplemental statement 
of the case the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating or the 
effective date for the disabilities on appeal.  While the 
timing of this notice was after the initial adjudication, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  The question of the rating 
or effective date is rendered moot as service connection is 
not warranted for the left axilla scar and the left foot 
disability.  The veteran is also not prejudiced regarding the 
issues of hearing loss and left wrist scar because the 
veteran is granted service connection for those issues.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and the VA medical 
records.  In addition, a hearing was held at the RO in June 
2001.  VA Examinations were also conducted in January 2000 
and August 2004.  The claimant has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  The Board notes that the veteran 
has provided a history of incurring shrapnel wounds as a 
result of a shipboard helicopter crash.  The matter was 
remanded, in part, to provide the veteran the opportunity to 
submit additional evidence with respect to that event.  In 
that regard, a letter was mailed to the veteran in November 
2004 that asked him to submit a more detailed accounting of 
the accident, to include the month and year of the accident.  
No such statement was submitted.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  The Board further finds that the RO complied with its 
October 2003 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the Board will proceed with appellate 
review.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss) and arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  



Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

Nevertheless, service connection for hearing loss may be 
granted where there is: (1) credible evidence of acoustic 
trauma due to significant noise exposure in service; (2) 
post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes; and 
(3) a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

An Audiological Evaluation dated in July 1975 showed the 
auditory threshold at 6,000 Hertz as 40 decibels in the right 
ear.  

A periodic medical evaluation in April 1993 revealed a 
reddened canal with TM cloudy and some loose cerumen.  There 
was also possible OM (otitis media) that was not 
disqualifying.  

An Audiological Evaluation dated in September 1995 showed the 
auditory thresholds in the right ear at 1,000, 2,000, 3,000 
and 4,000 Hertz as 5, 5, 25, and 65 decibels, respectively.  
The auditory thresholds in the left ear at 1,000, 2,000, 
3,000 and 4,000 Hertz were 35, 10, 35, and 40 decibels, 
respectively.  

A VA Audiological Evaluation in April 1999 showed the 
auditory thresholds in the right ear at 1,000, 2,000, 3,000 
and 4,000 Hertz as 15, 10, 35, and 75 decibels, respectively.  
The auditory thresholds in the left ear at 1,000, 2,000, 
3,000 and 4,000 Hertz were 35, 15, 50, and 55 decibels, 
respectively.  Speech recognition was 100 percent in the 
right ear and 92 percent in the left ear.  The veteran was 
diagnosed with high frequency sensorineural hearing loss, 
moderate in the left ear and severe in the right ear.  

In June 2001, the veteran testified that he noticed trouble 
with his hearing when he was leaving active duty.  The 
veteran testified that when he was on the medic crew and 
aboard ship, he was consistently on the flight deck battle 
dressing station.  He testified that he was exposed to 
constant aircraft and jet noise for twelve hours a day.  The 
DD 214 shows that he was a member of the Attack Squadron 
Twelve.  

A VA Audiological Evaluation dated in August 2004 showed the 
auditory thresholds in the right ear at 1,000, 2,000, 3,000 
and 4,000 Hertz as 10, 15, 35, and 75 decibels, respectively.  
The auditory thresholds in the left ear at 1,000, 2,000, 
3,000 and 4,000 Hertz were 50, 55, 75, and 85, respectively.  
Speech recognition was 80 percent in the right ear and 68 
percent in the left ear.  The examiner found mild to severe 
high frequency loss from 3000-8000 Hertz in the right ear and 
mild to moderate severe loss from 250-8000 Hertz in the left 
ear.  

The VA examiner reviewed the claims file and noted that a 
noise induced hearing loss typically affects the 3,000 to 
6,000 Hertz frequency region.  The examiner considered the 
veteran's assertions that he was exposed to jet engine noise 
while in service and to loud construction work noise and 
gunfire while in the reserves.  The examiner also considered 
the significant hearing loss in the entrance examination 
compared to the separation examination in 1995.  The examiner 
noted that there were no hearing reports between the years of 
1975 and 1995, so there could have been other contributing 
factors.  The examiner concluded if the veteran's reported 
history were true, it was just as likely as not that some 
portion of his current hearing loss was related to service.  

The Board notes that there was no evidence of a hearing 
disability in active service. The Board acknowledges however, 
that a lack of evidence that the veteran exhibited hearing 
loss disability during service is not fatal to his claim.  
The laws and regulations do not require in service complaints 
of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

The Board has carefully reviewed the veteran's service 
medical records, reserve records and audiology examination 
reports.  The Board finds that the veteran has a bilateral 
hearing loss disability for VA benefit purposes as evidenced 
in the September 1995, April 1999 and August 2004 VA 
examinations.  

Additionally, the Board accepts the veteran's testimony 
regarding noise exposure in service as credible.  There is 
evidence that the veteran was aboard a ship and exposed to 
jet engine noise in service.  Therefore, the Board concludes 
that the veteran was likely exposed to significant noise 
exposure in service.  

Finally, the August 2004 VA examination created a link 
between the noise exposure in service and the veteran's 
current disability.  The examiner created a nexus between the 
veteran's bilateral hearing loss disability and noise 
exposure in service.  Therefore, the veteran is entitled to 
service connection for bilateral hearing loss.  

Left Foot Disability

The medical examinations from entrance into service in 1971 
until separation from the reserves in 1995 do not indicate 
that the veteran had a left foot disability and the veteran's 
lower extremities were clinically evaluated as normal.  

In VA treatment noted dated in August 1999, February 2000 and 
August 2004, the veteran reported a shrapnel injury to his 
left foot and he was treated for arthritic changes secondary 
to an old trauma.  

In a VA Compensation and Pension Examination dated in January 
2000 the veteran described a shrapnel injury to his left 
foot.  The examiner indicated that there were numerous x-rays 
of the foot which failed to show any residual fragments, but 
the veteran complained of episodes of difficulty in the foot.  
There was a 1 cm scar which was well-healed on the dorsum of 
the left foot.  


In a VA Compensation and Pension Examination dated in August 
2004, the examiner observed a 3/4 inch by 1/4 inch nontender scar 
to the dorsal aspect of the cuboid bone.  It was also noted 
that the veteran had mild degenerative joint disease of the 
left ankle.  However, the examiner specifically noted that 
the service medical records were absent any findings of any 
in-service injury.  

The Board finds that the evidence of record does not 
establish service connection for a left foot disability 
because there is no evidence of record linking the veteran's 
left foot disability to an injury in service, other than the 
veteran's own statements.  The evidence of record is devoid 
of medical evidence of a left foot disability until many 
years after service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim).  
There is no mention of a left foot injury in the service 
medical records.  There also is no medical opinion linking 
the scar on the veteran's left foot or degenerative joint 
disease of the left ankle to an incident in service.  Indeed, 
the August 2004 VA examination report noted that there was no 
evidence of an in-service left foot/ankle injury.  Without 
competent medical evidence linking the veteran's disability 
to service, service connection is not warranted.

The Board has considered the veteran's testimony that he 
sustained a left foot injury in service which caused his 
current left ankle disability.  However, as discussed above, 
the service medical records do not support this reported 
history of injury.  Moreover, even if such an injury was 
shown, the record reflects that he lacks the medical 
expertise necessary to render a medical diagnosis or 
competent opinion regarding the etiology of his current left 
foot disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for a left foot 
disability must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 
3.102.


Left Axilla Scar

Service entrance and exit examinations are silent for a left 
axilla scar.  Indeed, examinations conducted in August 1991 
and April 1993 only reference a right axilla scar.  No 
findings were made with regard to an injury to the left 
axilla.  The separation examination in 1995 also does not 
indicate a left axilla scar.  

In a VA Compensation and Pension Examination dated in January 
2000 the examiner found a 1 cm scar on the veteran's left 
axilla in the post axillary line which was asymptomatic.  

In a VA Compensation and Pension Examination dated in August 
2004, the examiner did not find a scar on the veteran's left 
axilla.  There was a scar on the veteran's right axilla.  

The Board finds that service connection cannot be granted for 
a left axilla scar because there is no evidence of record 
linking a left axilla scar to an injury in service.  The 
medical evidence after service shows scars on both the left 
and right axilla.  There is no mention of a left axilla scar, 
only a right axilla scar in the service medical records.  
Additionally, there is no evidence of a left axilla scar 
until many years after service.  There also is no medical 
opinion linking the scar on the veteran's left axilla to an 
incident in service.  Without competent medical evidence 
linking the veteran's scar to service, service connection is 
not warranted.

The Board has considered the contentions of the veteran that 
he incurred a left axilla scar in service resulting in a 
disability.  The Board notes that while the veteran is 
competent to report symptoms, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of a disability.  See 
Espiritu, supra.  Additionally, the veteran's statements are 
not supported by the medical evidence of record.  The Board 
is sympathetic to the veteran's recollections of what 
occurred in service, however, there is no evidence to suggest 
that he incurred an injury to his left axilla in service that 
is productive of a current disability.  The only 
contemporaneous evidence available is the service medical 
records, which do not indicate a shrapnel injury to the 
veteran's left axilla.  There is also no evidence to suggest 
that a mistake was made by the examining in-service 
physician.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for a left axilla scar 
must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Left Wrist Scar 

The entrance examination in 1971 was silent for a left wrist 
scar.  A medical examination for separation from active duty 
in June 1975 revealed a 1/2 inch scar on the veteran's left 
wrist.  The medical examinations in April 1979, August 1991 
and April 1993 reveal a left wrist scar measuring 1/2 cm due to 
shrapnel.  The medical examination in April 1993 also 
referenced a left wrist scar measuring 1/2 cm.  

In a VA Compensation and Pension Examination dated in January 
2000 the veteran described a shrapnel injury to his left 
wrist.  The examiner indicated that the veteran had a well-
healed 3 cm ulnar aspect scar on the dorsum of the left 
wrist.  

In a VA Compensation and Pension Examination dated in August 
2004, the examiner found a 1/2 inch by 1/4 inch nontender scar.  

The Board finds that there is sufficient evidence of record 
to grant service connection for a left wrist scar.  The 
evidence shows that the veteran did not have a left wrist 
injury or scar when he entered service.  In 1975, the veteran 
had a scar on his left wrist when he separated from active 
duty.  Additionally, in 1979, 1991 and 1993 there was a scar 
on his left wrist after active service.  The service medical 
records also refer to an injury to the veteran's left wrist 
due to shrapnel.  While evidence establishing that the 
veteran suffered a shrapnel injury in service has not been 
established, the January 2000 and August 2004 VA medical 
examinations nevertheless indicate that the veteran has a 
scar of the left wrist as essentially described by the 
service medical records.  

Therefore, the Board concludes that although there is no 
medical evidence of record depicting treatment for a shrapnel 
injury, the evidence is sufficient to conclude that an injury 
incurred in service resulting in a scar to the veteran's left 
wrist.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a left foot disability is denied. 

Service connection for a left axilla scar is denied.

Service connection for a left wrist scar is granted. 



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


